UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-6650


MAURICE GRAVES,

                  Petitioner - Appellant,

          v.

A. J. PADULA,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Patrick Michael Duffy, Senior
District Judge. (3:09-cv-00540-PMD)


Submitted:   August 11, 2010               Decided:   September 10, 2010


Before NIEMEYER and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Maurice Graves, Appellant Pro Se.    Donald John Zelenka, Deputy
Assistant Attorney General, Samuel Creighton Waters, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Maurice     Graves      appeals     the    district       court’s         order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2006) petition and the order

denying   his     motion    for      reconsideration.           Insofar      as    Graves

appeals that part of the order for which the district court

granted a certificate of appealability, we have reviewed the

record and find no reversible error.                   Accordingly, we affirm in

part   for    the   reasons       stated   by     the       district    court.           See

Graves v. Padula, No. 3:09-cv-00540-PMD (D.S.C. Apr. 20, 2010).

             We deny Graves’ motion to expand the certificate of

appealability.           A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2006).                   A prisoner satisfies

this   standard     by    demonstrating        that    reasonable      jurists         would

find   both     that      the     district      court’s       assessment          of     the

constitutional      claims      is    debatable        or    wrong     and   that       any

dispositive procedural rulings by the district court are also

debatable or wrong.         Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                      We conclude Graves

fails to make the requisite showing.

             Accordingly, we affirm in part and deny the motion to

expand the certificate of appealability and dismiss the appeal

                                           2
in   part.     We   also     deny   Graves’   motion     for    appointment    of

counsel.     We dispense with oral argument because the facts and

legal    contentions   are     adequately     presented    in    the    materials

before   the   court   and    argument     would   not    aid   the    decisional

process.

                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                       3